+Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a composite material comprising a porous formable support layer and an air-impermeable and water-vapor-permeable coating supported by the support layer” (claim 1, lines 4-6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the molded sheets comprising a sheet of a composite material” (emphasis added) (line 4, see also “the sheet of composite material” on line 6) renders the claim indefinite.  It is unclear how a plurality of sheets comprise a single sheet.  For examination purposes it is assumed that “the molded sheets each comprise a sheet of a composite material”.
Further regarding claim 1, the recitation “the support layer” (line 6) lacks antecedent basis.  For examination purposes it is assumed that the “support layer” refers to the “porous formable support layer” (claim 1, line 5).
Further regarding claim 1, each incidence of the recitation “the molded sheet” (line 7, see also lines 11, 12, 13) renders the claim indefinite.  Since the claim previously set forth “molded sheets” (claim 1, lines 3-4) it is unclear which molded sheet 
Further regarding claim 1, the recitation “the out-of-plane features in the central section” (line 8) lacks antecedent basis.  While the claim previously set forth “out of plane features” (claim 1, line 7) and “a central section” (claim 1, line 7), the claim does not provide sufficient antecedent basis for the phrase “the out-of-plane features in the central region”.  For examination purposes it is assumed that “the out-of-plane features are formed in the central section”.
Further regarding claim 1, the recitation “adjacent ones” (emphasis added) (line 9, see also lines 13-14) renders the claim indefinite.  It is unclear what claim element the phrase “adjacent ones” refers to (i.e. one what?).
Further regarding claim 1, the recitation “the layers of the core” (line 9) lacks antecedent basis. It is unclear if “the layers of the core” refers to the “plurality of water vapor-permeable layers” (claim 1, line 2).
Further regarding claim 1, the recitation “the stacked layers” (line 18-19) lacks antecedent basis.  It is unclear if “the stacked layers” refers to the “plurality of water vapor-permeable layers stacked and joined” (claim 1, line 2) or the “molded sheet stacked between the adjacent ones of the layers of the core” (claim 1, lines 13-14).
Further regarding claim 1, the recitation “the plurality of channels” (line 15-16, see also lines 21-22 and 25) lacks antecedent basis.  It is unclear if “the plurality of channels” refers to the “first plurality of channels” (claim 1, lines 14-15), the “second 
Further regarding claim 1, the recitation “the other side” (line 26) lacks antecedent basis.  For examination purposes it is assumed that “the other side” refers to “another side of the central section”.
Regarding claim 4, the recitation “the plurality of channels” (lines 1-2, see also line 3) lacks antecedent basis.  It is unclear if “the plurality of channels” refers to the “first plurality of channels” (claim 1, lines 14-15), the “second plurality of channels” (claim 1, lines 14-15), or the “channels of the first and second pluralities of channels” (claim 1, lines 14-15).
Regarding claim 5, the recitations “the plurality of channels” (lines 1-2) and “the channels” (line 3) lack antecedent basis.  It is unclear if “the plurality of channels” and “the channels” refer to the “first plurality of channels” (claim 1, lines 14-15), the “second plurality of channels” (claim 1, lines 14-15), or the “channels of the first and second pluralities of channels” (claim 1, lines 14-15).
Regarding claim 6, the recitations “alternate ones” (emphasis added) (lines 2 and 3) renders the claim indefinite.  It is unclear what claim element the phrase “alternate ones” refers to (i.e. one what?).
Regarding claim 7, the recitations “the plurality of channels” (lines 1-2 and 3) and “the channels” (line 3) lack antecedent basis.  It is unclear if “the plurality of channels” and “the channels” refer to the “first plurality of channels” (claim 1, lines 14-15), the “second plurality of channels” (claim 1, lines 14-15), or the “channels of the first and second pluralities of channels” (claim 1, lines 14-15).
Regarding claim 9, the recitation “the support layer” (line 1) lacks antecedent basis.  For examination purposes it is assumed that the “support layer” refers to the “porous formable support layer” (claim 1, line 5).
Further regarding claim 9, the recitation “the support layer of the molded water vapor-permeable sheets comprises a non-woven fabric and the molded water vapor-permeable sheets comprise a nanofibrous layer on the nonwoven fabric” (emphasis added) (lines 1-4) renders the claim indefinite.
Since the claims previously set forth “the molded sheet comprising a sheet of composite material comprising a porous formable support layer and an air-impermeable and water vapor impermeable coating supported by the support layer” (emphasis added) (claim 1, lines 4-6) it is unclear if (i) the “non-woven fabric” of claim 9 refers to the “porous formable support layer” and it is unclear if (ii) the “nanofibrous layer” of claim 9 refers to the “an air-impermeable and water vapor impermeable coating” of claim 1.  For examination purposes it is assumed that the porous formable support layer comprises a non-woven fabric and the coating water vapor-permeable coating comprises nanofibrous layer.
Regarding claim 10, the recitation “out-of-plane features” (line 2) renders the claim indefinite.  It is unclear if the “out-of-plane features” (claim 9, line 2) refer to the previously recited “out-of-plane features” (claim 1, line 7).
Regarding claim 13, the recitations “adjacent ones” (emphasis added) (line 2) renders the claim indefinite.  It is unclear what claim element the phrase “adjacent ones” refers to (i.e. one what?).
Claims 2, 3, 6, 8, 11, 12, 14, and 15 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 8, 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doi et al. (US 6,076,598), and further in view of Sugiyama et al. (US 6,536514) and Shibata (US 2006/0196649).
Regarding claim 1, Doi et al. (Embodiment of Figure 11, which shares structures related to at least the first embodiment, see Col. 12, lines 18-23) discloses a heat and humidity exchanger core (1) comprising:
A plurality of water vapor-permeable (Col. 1, lines 8-23 and Col. 1, lines 41-49: The disclosed heat and humidity exchanger core is a total heat exchanger core that exchanges latent and sensible heat -i.e. heat and humidity-) layers (2) stacked and 
At least some of the water vapor-permeable layers comprise molded sheets (i.e. the plurality of water vapor-permeable define molded sheets) (Figures 1, 2, and 11),
While Doi et al. discloses the molded sheets as including out-of-plane features (3), Doi et al. does not explicitly teach or disclose the molded sheets as comprising a sheet of a composite material comprising a porous formable support layer and an air-impermeable and water-vapor-permeable coating supported by the support layer.
Sugiyama et al. teaches a heat and humidity exchanger core comprising: at least one water vapor-permeable (Col. 4, lines 27-40) layer (Defined by 7 and 8), where the at least one water vapor-permeable layer comprise a sheet of a composite material comprising a porous formable support layer (i.e. 7) and an air-impermeable and water-vapor-permeable coating (i.e. 8) supported by the support layer (Figure 3 and Col. 4, lines 27-40, see also Figure 11).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the molded sheets as disclosed by Doi et al. in the form of a composite material as taught by Sugiyama et al. to improve heat and humidity exchanger core longevity by forming molded sheets from materials that are resistant to damage by fire (Col. 4, lines 27-40 of Sugiyama).
Doi et al. further discloses the molded sheet having a central section, a first manifold region, and a second manifold region (Annotated Figure 11),
Where the out-of-plane features in the central section configured to -together with adjacent out-of-plane features of the layers of the core- define a first plurality of 
While Doi et al discloses that the channels of the first and second pluralities of channels having heights that are determined at least in part by dimensions of the out-of-plane features of the central section (Annotated Figure 11, see also Figures 1 and 2), Doi et al. does not explicitly teach or disclose the channels as having heights of at least 2mm.
Shibata et al. teaches a heat and humidity exchanger core comprising: at least one water vapor-permeable (Paragraph 119) layer (Paragraph 108: Defined by heat transfer plates 1 and 2), where out-of-plane features (6) define a plurality of channels (Figure 1 and Paragraph 108: Channels 5 of the heat transfer plates 1), and where the plurality of channels have heights of at least 2mm (Paragraph 110: 4mm).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the channels as disclosed by Doi et al. with height as taught by Shibata et al. to improve heat and humidity exchanger core operating efficiency by selecting channel dimensions such that a pressure drop across the heat and humidity exchanger core is minimized.



    PNG
    media_image1.png
    464
    430
    media_image1.png
    Greyscale

Regarding claim 2, Doi et al. discloses a heat and humidity exchanger core as discussed above, where the molded sheets are hexagonal (Figure 11), where the central section of each molded sheet is rectangular and extends between opposing edges of the hexagonal sheet (Annotated Figure 11), and where the first and second manifold regions of each molded sheet are triangular (Annotated Figure 11).
Regarding claims 6, Doi et al. discloses a heat and humidity exchanger core as discussed above, where the molded sheets make up alternate ones of the stacked layers and flat water-vapor permeable sheets make up alternate ones of the stacked layers (Figure 2).
Regarding claims 8, Doi et al. discloses a heat and humidity exchanger core as discussed above.  While Doi et al. discloses that the molded sheets make up alternate ones of the stacked layers and flat water-vapor permeable sheets make up alternate ones of the stacked layers (Figure 2), the Figure 11 embodiment of Doi et al. does not explicitly teach or disclose that the flat sheets are made from the same material as the molded water vapor-permeable sheets.
Doi et al. (Figure 8 embodiment) teaches a heat and humidity exchanger core, comprising a plurality of molded sheets (2) and flat sheets (18), where the molded sheets and flat sheets are alternately arranged (Figure 8), and where the flat sheets are made from the same material as the molded sheets (Col. 8, line 61 to Col. 9, line 8 and Col. 11, lines 21-43: Both elements 2 and 18 comprise paper).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the flat sheets and molded sheets as disclosed by the Figure 11 embodiment of Doi et al. from the same material as taught by the Figure 8 embodiment In re Leshin, 125 USPQ 416.
Regarding claims 10 and 12, Doi et al. discloses a heat and humidity exchanger core as discussed above.  However, the Figure 11 embodiment of Doi et al. does not explicitly teach or disclose the molded sheets are formed to provide out-of-plane features in the first and second regions.
Doi et al. (Figure 4 embodiment) teaches a heat and humidity exchanger core, comprising a plurality of molded sheets (2), where (claim 10) the molded sheets are formed to provide out-of-plane features in the first and second manifold regions (Figure 4 and Col. 10, lines 11-24: There are transition elements that extend between regions 3 and 4 of the molded sheets), and where (claim 12) the out-of-plane features define ribs (Figure 4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the molded sheets as disclosed by the Figure 11 embodiment of Doi et al. with out-of-plane features in the first and second manifold regions as taught by the Figure 4 embodiment of Doi et al. to improve heat exchanger core operating performance by incorporating features into manifold regions that minimize heat exchanger pressure losses (Col. 10, lines 11-24 of Doi et al.).
Regarding claim 11, Doi et al. discloses a heat and humidity exchanger core as discussed above, where the out-of-plane features in each of the first and second regions comprise walls (e.g. 23) defining a periphery of a corresponding one of the first and second manifold regions (Figure 11 and Col. 12, lines 18-65: Elements 23 are 
Regarding claim 13, Doi et al. discloses a heat and humidity exchanger core as discussed above.  However, Doi et al. does not explicitly teach or disclose that the core is potted with a sealant material on at least two faces of the core such that adjacent ones of the stacked layers are joined together by the sealant material.
Shibata et al. (Figure 30) teaches a heat and humidity exchanger core comprising: a plurality of stacked layers (2), where the plurality of stacked layers of the core is potted with a sealant material (37) on at least two faces of the core (Figure 30 and paragraph 210), and where adjacent ones of the stacked layers are joined together by the sealant material (Figure 30 and paragraph 210).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the stacked layers as disclosed by Doi et al. with a sealant material as taught by Shibata et al. to improve heat and humidity exchanger core longevity by operatively bonding the stacked layers of the core together.
Regarding claim 14, Doi et al. discloses a heat and humidity exchanger core as discussed above.  Note: The claimed phrase “stamped” is being treated as a product by process limitation; that is, that the molded sheets are formed by a stamping process.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
Regarding claim 15, Doi et al. discloses a heat and humidity exchanger core as discussed above, where the central sections of the molded sheets are formed to provide parallel corrugations (Figure 11, see also Figures 1-2).

Claims 3, 4, 5, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doi et al. (US 6,076,598), Sugiyama et al. (US 6,536514), and Shibata (US 2006/0196649), and further in view of Veltkamp (US 5,725,051).
Regarding claims 3 and 4, Doi et al. discloses a heat and humidity exchanger core as discussed above.  However, the Figure 11 embodiment of Doi et al. does not explicitly teach or disclose that each of the plurality of channels is defined between the central sections of an adjacent pair of the stacked molded sheets.
Doi et al. (Figure 22 embodiment) teaches a heat and humidity exchanger core, comprising a plurality of stacked molded sheets (2) defining a plurality of channels (7, 8), where (claim 3) each of the plurality of water vapor-permeable layers define one of the molded sheets (Figures 22-23: Each water vapor-permeable layer is a molded sheet), and where (claim 4) each of the plurality of channels is defined between the central sections of an adjacent pair of the stacked molded sheets (Figures 22-23: The central sections of adjacent stacked molded sheets define a plurality of channels).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the plurality of channels as disclosed by the Figure 11 embodiment of Doi et al. as defined between the central sections of an adjacent molded sheets as taught by the Figure 22 embodiment of Doi et al. to reduce heat exchanger 
Further, the Figure 11 embodiment of Doi et al. as modified by the Figure 22 embodiment of Doi et al. does not explicitly teach or disclose a cross-section of the plurality of channels as quadrilateral.
Veltkamp teaches a heat exchanger core, comprising a plurality of channels (5), where a cross-section of the plurality of channels is quadrilateral (Figures 2-4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the plurality of channels as disclosed by of the Figure 11 embodiment of Doi et al. as modified by the Figure 22 embodiment of Doi et al. with cross-section as taught by Veltkamp to improve heat and humidity exchanger core resistance to deformation by configuring a cross-section of the plurality of channels with straight/linear sides that more efficiently distribute loading forces.  Note: A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Regarding claim 5, Doi et al. discloses a heat and humidity exchanger core as discussed above.  However, the Figure 11 embodiment of Doi et al. as modified by the Figure 22 embodiment of Doi et al. does not explicitly teach or disclose a cross-section of the plurality of channels as rectangular.
Veltkamp teaches a heat exchanger core, comprising a plurality of channels (5), where a cross-section of the plurality of channels is rectangular (Figures 2-4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the plurality of channels as disclosed by the Figure 11 In re Dailey et al., 149 USPQ 47.
Further, the Figure 11 embodiment of Doi et al. as modified by the Figure 22 embodiment of Doi et al. does not explicitly teach or disclose the channels as having widths of at least 2mm.
Shibata et al. teaches a heat and humidity exchanger core comprising: a plurality of water vapor-permeable (Paragraph 119) layers (Paragraph 108: Defined by heat transfer plates 1 and 2) stacked and joined together (Figures 1-3), where out-of-plane features (6) define a plurality of channels (Figure 1 and Paragraph 108: Channels 5 of the heat transfer plates 1), and where the plurality of channels have widths of at least 2 mm (Figure 3 and Paragraph 110: Widths of the plurality of channels are greater than 2mm).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the channels as disclosed by Doi et al. with height as taught by Shibata et al. to improve heat and humidity exchanger core operating efficiency by selecting channel dimensions such that a pressure drop across the heat and humidity exchanger core is minimized.
Regarding claim 7, Doi et al. discloses a heat and humidity exchanger core as discussed above, where the molded sheets make up alternate ones of the stacked layers and flat water-vapor permeable sheets make up alternate ones of the stacked 
Veltkamp teaches a heat exchanger core, comprising a plurality of channels (5), where a cross-section of the plurality of channels is triangular (Figure 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the plurality of channels as disclosed by of Doi et al. with cross-section as taught by Veltkamp to improve heat and humidity exchanger core resistance to deformation by configuring a cross-section of the plurality of channels with straight/linear sides that more efficiently distribute loading forces.  Note: A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doi et al. (US 6,076,598), Sugiyama et al. (US 6,536514), and Shibata (US 2006/0196649), and further in view of Murayama et al. (US 2009/0071638) and Hashimoto et al. (US 2005/0082051).
While Doi et al. as modified by Sugiyama et al. discloses a heat and humidity exchanger core comprising a composite material comprising a porous formable support layer and an air-impermeable and water-vapor-permeable coating as discussed above, Doi et al. as modified by Sugiyama et al. does not teach or disclose that the porous formable support layer comprises a non-woven fabric.
Murayama et al. teaches a heat exchanger core, comprising: at least one water vapor-permeable layer (Paragraph 13: Plate 108), where the at least one water vapor-In re Dailey et al., 149 USPQ 47.
Further, while Doi et al. as modified by Sugiyama et al. discloses a heat and humidity exchanger core comprising a composite material comprising a porous formable support layer and an air-impermeable and water-vapor-permeable coating as discussed above, Doi et al. as modified by Sugiyama et al. does not teach or disclose that the air-impermeable and water-vapor-permeable coating comprises nanofibrous layer.
	Hashimoto et al. teaches a heat exchanger coating (Paragraph 11: Resin coating layer), where the coating comprises a coated nanofibrous layer (Paragraph 24: Containing carbon nanofibers), thereby increasing heat transfer. As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the coating as disclosed by Doi et al. as modified by Sugiyama et al. from materials as taught by Hashimoto et al. to improve heat exchanger durability by increasing resistance to corrosion (Hashimoto et al.: Paragraph 11). Note: A change in In re Dailey et al., 149 USPQ 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2,812,165 discloses a heat exchanger.
US 4,116,271 discloses a heat exchanger.
US 6,361,588 discloses a selectively permeable heat exchanger membrane.
US 4,609,039 discloses a heat exchanger.
US 2004/0031599 discloses a heat exchanger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763